 



Exhibit 10.1
 
PROXY AGREEMENT
WITH RESPECT TO CAPITAL STOCK OF
NORTEL GOVERNMENT SOLUTIONS INC.
 

 



--------------------------------------------------------------------------------



 



Table of Contents
PROXY AGREEMENT
WITH RESPECT TO CAPITAL STOCK OF
NORTEL GOVERNMENT SOLUTIONS INC.

          Topic    Page    
RECITALS
    1  
 
       
ORGANIZATION
    2  
 
       
ARTICLE I — Establishment of Agreement
    2  
ARTICLE II — Appointment of Proxy Holders
    3  
ARTICLE III — Acknowledgment of Obligations
    5  
ARTICLE IV — Indemnification and Compensation of Proxy Holders
    6  
ARTICLE V — Restrictions Binding on Subsidiaries of the Corporation
    7  
 
       
OPERATIONS
    7  
 
       
ARTICLE VI — Actions by the Proxy Holders
    7  
ARTICLE VII — Voting Discretion
    8  
ARTICLE VIII — Government Security Committee
    9  
ARTICLE IX — Annual Review and Certification
    11  
ARTICLE X — Duty to Report Violations of the Agreement
    13  
 
       
CONTACTS AND VISITS
    13  
 
       
ARTICLE XI — Regulated Meetings, Visits and Communications
    13  
ARTICLE XII — DoD Remedies
    14  
 
       
ADMINISTRATION
    15  
 
       
ARTICLE XIII – Grant of Proxy, Restrictive Legend and Sale of Stock
    15  
ARTICLE XIV — Dividends
    16  
ARTICLE XV — Notices
    16  
ARTICLE XVI — Inconsistencies with Other Documents
    17  
ARTICLE XVII — Governing Law; Construction
    17  
 
       
TERMINATION
    17  
 
       
ARTICLE XVIII — Termination, Amendment and Interpretation of Agreement
    17  
ARTICLE XIX — Actions Upon Termination of Agreement
    18  
ARTICLE XX — Place of Filing
    19  
 
       
EXECUTION
    20  

 



--------------------------------------------------------------------------------



 



PROXY AGREEMENT
WITH RESPECT TO CAPITAL STOCK OF
NORTEL GOVERNMENT SOLUTIONS INC.
     This Proxy Agreement (“Agreement”) is made this 29th day of July, 2005, by
and among Nortel Networks Corporation (“NNC”), a Canadian corporation; Nortel
Networks Limited (“NNL”), a Canadian corporation; Nortel Networks Inc. (“NNI”),
a Delaware corporation; Nortel Government Solutions Inc. (the “Corporation”), a
Delaware corporation; James Frey; Thomas McInerney; and Gregory Newbold; and
their respective successors appointed as provided in this Agreement (each
individually, a “Proxy Holder,” and collectively, the “Proxy Holders”); and the
United States Department of Defense (“DoD”) (all of the above, collectively, the
“Parties”).
RECITALS
     WHEREAS, the Corporation is duly organized and existing under the laws of
Delaware, and has an authorized capital of 100 shares, all of which are shares
of common stock entitled to one vote for each share at all meetings and without
par value, and of which 100 shares are issued and outstanding (the “Shares”);
and
     WHEREAS, NNI owns all the Shares; and
     WHEREAS, NNL owns all the issued and outstanding shares of NNI; and
     WHEREAS, NNC owns all the issued and outstanding voting shares of NNL; and
     WHEREAS, the Corporation’s business consists of providing professional
services and technology solutions for various departments and agencies1 of the
U.S. Government, including, without limitation, the DoD; and
     WHEREAS, the offices and facilities of the Corporation require facility
security clearances2 issued under the National Industrial Security Program
(“NISP”) to conduct
 

1   The Office of the Secretary of Defense (including all boards, councils,
staffs, and commands), DoD agencies, and the Departments of Army, Navy, and Air
Force (including all of their activities); the Departments of State, Commerce,
Treasury, Transportation, Interior, Agriculture, Labor, Justice, Education,
Health and Human Services and Homeland Security; National Aeronautics and Space
Administration; General Services Administration; Small Business Administration;
National Science Foundation; Environmental Protection Agency; Federal Reserve
System; International Trade Commission; United States Trade Representative;
United States Agency for International Development; Nuclear Regulatory
Commission; and the Government Accountability Office (the “User Agencies”).   2
  An administrative determination that a facility is eligible for access to
classified information of a certain category.

1



--------------------------------------------------------------------------------



 



their business and the NISP requires that a corporation maintaining a facility
security clearance be effectively insulated from foreign ownership, control or
influence (“FOCI”); and
     WHEREAS, the Under Secretary of Defense for Intelligence has determined
that the provisions of this Agreement are necessary to enable the United States
to protect itself against the unauthorized disclosure of information relating to
U.S. national security; and
     WHEREAS, the DoD has agreed to grant or continue the Corporation’s facility
security clearance from and after the effective date of this Agreement in
consideration for, inter alia, the Parties’ execution and compliance with the
provisions of this Agreement, the purpose of which is to reasonably and
effectively exclude NNC, NNL, NNI and all entities controlled by the
aforementioned companies (collectively, the “Affiliates”) from unauthorized
access to classified3 and controlled unclassified information,4 and from
influence over the Corporation’s business or management; and
     WHEREAS, the Defense Security Service (“DSS”) has oversight responsibility
for the NISP on behalf of DoD, and since the NISP requires that a corporation
maintaining a facility security clearance be effectively insulated from FOCI,
this Agreement is entered into between the Parties in order to negate FOCI at
the Corporation, and it shall be submitted to DSS for approval as required by
applicable DoD regulations and policy; and
     WHEREAS, in order to comply fully with the NISP, the Parties have agreed
that voting control of the Shares should be vested in citizens of the United
States; and
     NOW THEREFORE, in consideration of the premises and of the mutual
undertakings of the Parties hereinafter set forth, this Agreement in respect of
the Shares is hereby created and established, subject to the following terms and
conditions, to each of which the Parties expressly assent and agree.
ORGANIZATION
ARTICLE I — Establishment of Agreement
1.01. The establishment of this Agreement shall involve the selection of no less
than three Proxy Holders with the qualifications set forth in Section 2.01.
below. Pursuant to
 

3   Any information that has been determined pursuant to Executive Order 12958
or any predecessor order to require protection against unauthorized disclosure
and is so designated. The classifications TOP SECRET, SECRET, and CONFIDENTIAL
are used to designate such information.   4   Unclassified information, the
export of which is controlled by the International Traffic in Arms Regulations
(“ITAR”) and/or the Export Administration Regulations (“EAR”). The export of
technical data, which is inherently military in nature, is controlled by the
ITAR. The export of technical data, which has both military and commercial uses,
is controlled by the EAR.

2



--------------------------------------------------------------------------------



 



Article XIII below, the Corporation shall grant proxies to the Proxy Holders in
accordance with this Agreement. DoD shall determine that all of the requirements
set forth in this Agreement have been satisfied, including the necessary
independence and separation of operation, lack of interdependence between the
Affiliates on the one hand, and on the other, the Corporation and/or its
subsidiaries, and the requisite financial self-reliance and business viability
of the Corporation.
ARTICLE II — Appointment of Proxy Holders
2.01. The initial Proxy Holder nominees shall be chosen by NNI. The initial and
successor Proxy Holders shall be (i) resident citizens of the United States;
(ii) have had no prior contractual, financial, or employment relationships with
the Affiliates or the Corporation; (iii) certify their willingness to accept
their security responsibilities; and (iv) be eligible for the requisite
personnel security clearances.5 The appointment of initial and successor Proxy
Holders shall not become effective until approved by DSS.
2.02. Except as authorized by Section 2.03. below, NNI may not remove a Proxy
Holder except for acts of gross negligence or willful misconduct while in
office. NNI may remove a Proxy Holder for such acts by an instrument signed by
or on behalf of NNI and filed with the Corporation at its principal office in
Fairfax, Virginia. NNI shall provide notice to DSS, in accordance with Section
15.01. below, at least twenty (20) days prior to filing such instrument. Such an
instrument of removal shall not be effective until a successor Proxy Holder who
is qualified to serve hereunder has accepted appointment. However, if such
removal would result in only one remaining Proxy Holder, then such an instrument
of removal shall not be effective until a successor Proxy Holder who is
qualified to serve hereunder has accepted appointment.
2.03. With the approval of DSS, NNI may remove a Proxy Holder for acts in
violation of this Agreement, including the inability to protect the legitimate
economic interests of NNI pursuant to Section 6.05. below. NNI must petition DSS
for permission to remove a Proxy Holder for acts in violation of this Agreement.
However, DSS has the right to determine, in its sole discretion, whether to
grant such petition.
2.04. A Proxy Holder may at any time resign by submitting to the Corporation at
its principal office in Fairfax, Virginia, a resignation in writing, with notice
to NNI and DSS pursuant to Section 15.01. below. Such resignation shall be
effective on the date of resignation stated by the Proxy Holder. No formal
acceptance of resignation by the Corporation shall be necessary to make the
resignation effective. Upon resignation, a Proxy Holder’s obligations and
responsibilities under this Agreement are completed. However, if such
resignation would result in only one remaining Proxy Holder, then the
resignation shall not be effective until a successor Proxy Holder who is
qualified to serve hereunder has accepted appointment.
 

5   An administrative determination that an individual is eligible for access to
classified information of a certain category.

3



--------------------------------------------------------------------------------



 



2.05. Nomination and appointment of successor Proxy Holders shall be
accomplished as follows:
     a. In the event of the death, resignation, removal or inability to act of
any Proxy Holder, the Corporation shall give prompt written notice to DSS and
NNI. The remaining Proxy Holders shall nominate a successor Proxy Holder using
their best efforts6 and diligence, and shall notify NNI and DSS of the nominee.
In the event that a nominee is vetoed by NNI pursuant to Section 2.05.(b) below,
the remaining Proxy Holders shall use their best efforts and diligence to
nominate an alternate successor Proxy Holder.
     b. NNI shall not have the right to nominate or suggest any person for the
position of a successor Proxy Holder. NNI shall have the right to veto without
cause a nominee for the position of successor Proxy Holder. Absent a veto by NNI
of a nominee, and upon approval by DSS, the nominee may be appointed by the
remaining Proxy Holders. NNI shall notify the remaining Proxy Holders and DSS of
acceptance or veto within twenty (20) days of receipt of the nomination of a
successor Proxy Holder. Failure by NNI to notify the Proxy Holders within twenty
(20) days of notification of nomination shall be deemed to constitute
acceptance.
     c. If NNI has vetoed three successive nominees proposed by the remaining
Proxy Holders, the third nominee, upon approval by DSS, shall be accepted absent
an appeal submitted by NNI to DSS for reasonable cause.
     d. Any nomination and appointment of a successor Proxy Holder shall be made
by an instrument in writing signed by the remaining Proxy Holders. Counterparts
of such instrument shall be delivered to the Corporation, DSS and NNI as
provided in Section 15.01.
2.06. Acceptance of appointment for all initial or successor Proxy Holders as
provided above may only be accomplished by their agreement to be bound by the
terms of this Agreement, as evidenced by their signature on the counterpart of
this Agreement on file at Corporation’s principal office in Fairfax, Virginia,
with copies to any incumbent Proxy Holder, NNI and DSS. Upon acceptance of such
appointment, and approval by DSS, the initial and successor Proxy Holders shall
be vested with all the rights, powers, authority and immunities herein conferred
upon the Proxy Holders by this Agreement.
2.07. On the death, resignation, removal or disability of a Proxy Holder, the
remaining Proxy Holders may exercise all of the rights, powers and privileges of
the Proxy Holders as set forth in this Agreement until a successor accepts
appointment. If no Proxy Holders
 

6   For purposes of this Agreement, the term “best efforts” signifies
performance of duties reasonably in good faith, in the manner believed to be in
the best interests of Corporation but consistent with the national security
concerns of the United States, and with such care, including reasonable inquiry,
as an ordinarily prudent person in a like position would use under similar
circumstances.

4



--------------------------------------------------------------------------------



 



remain, the Chairman or Acting Chairman of the Board of Directors of the
Corporation shall, upon written notice to DSS, be automatically vested with all
rights, powers, authorities and immunities of the Proxy Holders for an interim
period not to exceed thirty (30) days, except that NNI shall, under such
circumstances, have the right to appoint two new Proxy Holders pursuant to
Section 2.01. The two new Proxy Holders shall nominate the third Proxy Holder
pursuant to Section 2.05.
ARTICLE III — Acknowledgment of Obligations
3.01. All Proxy Holders shall become Directors of the Corporation. Proxy Holders
may appoint or remove other Directors in their sole discretion. The Board of
Directors shall elect a Chairman, who may be one of the Proxy Holders.
3.02. The terms of compensation, including any and all benefits for the Proxy
Holders, shall be negotiated between the Proxy Holders and NNI, and shall be
paid by the Corporation. Said terms shall not be changed during the Proxy
Holders’ tenure as Proxy Holders and shall be provided to DSS.
3.03. The Proxy Holders agree to perform the duties set forth in, and be bound
by all provisions of, this Agreement. The Proxy Holders shall exercise the
powers bestowed upon them by, and perform the duties set forth in, this
Agreement according to their best efforts.
3.04. Each Proxy Holder agrees as follows:
     a. in order to be qualified under this Agreement, he must have had no prior
or existing contractual, financial or employment relationship with either the
Corporation or the Affiliates prior to his appointment; and
     b. in order to maintain his qualification as a Proxy Holder, he shall not
establish any relationship of any kind with NNI, the Affiliates or the
Corporation except as may be required or permitted by this Agreement; and
     c. in order to be processed for and remain eligible for a U.S. Government
personnel security clearance, he must reside within the United States during the
term of his service as a Proxy Holder under this Agreement.
3.05. In recognition of their obligations under this Agreement, the Proxy
Holders individually and collectively acknowledge and agree as follows:
     a. The Shares are being placed under proxy in accordance with this
Agreement as a security measure designed to insulate the Corporation from any
foreign control or influence that may arise from NNI’s ownership of the Shares.
     b. The U.S. Government is placing its reliance upon them as U.S. citizens
to exercise independently all prerogatives of ownership of the Corporation.

5



--------------------------------------------------------------------------------



 



     c. One year from the effective date of this Agreement, and annually
thereafter, they shall ensure that a report is submitted to DSS in accordance
with Section 9.02. below.
     d. Upon acceptance of appointment, each Proxy Holder shall be briefed by a
representative of DSS on his responsibilities under the NISP and this Agreement.
     e. One year from the effective date of this Agreement, and annually
thereafter, they shall meet with representatives of DSS in accordance with
Section 9.01. below.
     f. Upon acceptance of appointment, and annually thereafter, each Proxy
Holder shall execute for delivery to DSS a certificate affirming his agreement
to be bound by, and the acceptance of his responsibilities under, this
Agreement.
     g. They shall not accept direction from NNI on any matter before them or
before the Board of Directors of the Corporation, and they shall not permit NNI
to exercise any control or influence over the business or management of the
Corporation, except as provided in this Agreement.
     h. They shall ensure that the management appointed by them fully
understands their responsibility as Proxy Holders to exercise all prerogatives
of management with complete independence from any foreign influence or control.
     i. They shall ensure that each principal officer of the Corporation is
furnished with a policy statement on FOCI, stating that management has complete
independence from NNI, that management and the principal officers are barred
from taking any action that would countermand this Agreement, and that any
suspected violation of this Agreement shall be reported immediately to the
Chairman of the Government Security Committee (see Section 8.01. below).
     j. They shall ensure that records, journals and minutes of meetings and
copies of all communications sent or received by them in the execution of their
duties as Proxy Holders are properly maintained. Such data and copies of all
information furnished to NNI by the Corporation or the Proxy Holders shall be
made available upon request for review by DSS at the offices of the Proxy
Holders or the office of the Corporation.
3.06. The Proxy Holders shall appoint an independent financial auditor to
conduct an annual audit of the Corporation’s books and records. The Proxy
Holders shall advise DSS and NNI of their action. Upon completion of the audit
and review by the Proxy Holders, and subject to the removal of any information
not releasable under this Agreement, the audit report shall be forwarded to NNI.
ARTICLE IV — Indemnification and Compensation of Proxy Holders
4.01. In voting the Shares and in their capacity as Directors of the
Corporation, the Proxy Holders shall vote and act on all matters in accordance
with their best efforts.

6



--------------------------------------------------------------------------------



 



4.02. The Corporation and NNI, jointly and severally, shall indemnify and hold
each Proxy Holder harmless from any and all claims arising from, or in any way
connected to, his performance as a Proxy Holder or Director of the Corporation
under this Agreement, except for his own individual gross negligence or willful
misconduct. The Corporation and NNI shall advance fees and costs incurred by any
Proxy Holder in connection with the defense of any such claim.
4.03. The compensation of the Proxy Holders, as well as any reasonable and
necessary travel or other expense paid or incurred by the Proxy Holders in the
administration of their duties under this Agreement, shall be borne and promptly
paid by the Corporation upon submission of reasonably detailed documentation, as
appropriate, to the Corporation by or on behalf of the Proxy Holders.
ARTICLE V — Restrictions Binding on Subsidiaries of the Corporation
5.01. The Parties agree that the provisions of this Agreement shall apply to,
and shall be made to be binding upon, all present and future subsidiaries of the
Corporation. The Corporation hereby agrees to undertake any and all measures,
and provide such authorizations, as may be necessary to effectuate this
requirement. The sale of, or termination of the Corporation’s control over, any
subsidiary shall terminate the applicability of this Agreement to such
subsidiary.
5.02. If the Corporation proposes to form a subsidiary, or to acquire ownership
or control of another company, it shall give notice of such proposed action to
DSS and shall advise DSS again immediately upon consummation of such formation
or acquisition.
OPERATIONS
ARTICLE VI — Actions by the Proxy Holders
6.01. The Proxy Holders shall adopt written standard operating procedures
(“Operating Procedures”) which shall be followed by the Proxy Holders in
discharging their responsibilities under this Agreement. The Operating
Procedures shall be maintained by the Proxy Holders for review by DSS. NNI may
review the Operating Procedures only with the advanced written approval of DSS.
NNI appeals of any provision of the Operating Procedures shall be forwarded to
DSS. DSS reserves the right to determine, in its sole discretion, whether such
appeal should be favorably considered.
6.02. The Proxy Holders shall hold regularly scheduled meetings. These meetings
may be held at such time and at such place within the United States as shall be
decided, from time to time, by a majority of the Proxy Holders. At least four
meetings shall be held each year. Minutes of such meetings shall be prepared and
retained by the Proxy Holders for review by DSS.
6.03. For the purpose of conducting the Corporation’s business, a majority of
the Proxy Holders shall be required to be present, either in person or by
written proxy, at an official meeting. Each Proxy Holder who is present shall
have the right to cast one vote on each

7



--------------------------------------------------------------------------------



 



question. In lieu of a meeting, action may also be taken on the business of the
Corporation by a writing signed by all the Proxy Holders. Each Proxy Holder
agrees to attend, except for good cause shown, not less than fifty (50) percent
of all official meetings held in one year’s time at which his attendance is
formally requested pursuant to the Proxy Holders procedures.
6.04. No proxy to vote the Shares may be given to, or voted by, any person other
than one of the Proxy Holders.
6.05. Subject at all times to the responsibility to ensure compliance by the
Corporation with the NISP’s requirements and this Agreement, the Proxy Holders
shall act in good faith as reasonably prudent persons to protect the legitimate
economic interests of NNI in the Corporation as an ongoing business concern.
6.06. The Government Security Committee (see Section 8.01. below) shall
establish written policies and procedures and maintain oversight to provide
assurance to itself and DSS that electronic communications between the
Corporation and its subsidiaries and the Affiliates do not disclose classified
or export-controlled unclassified information without proper authorization.
(Note: As used in this Agreement, the term “electronic communications” means the
transfer of information via, including but not limited to, telephone
conversations, facsimiles, teleconferences, videoconferences or electronic
mail.) Policies and procedures shall also provide assurance that electronic
communications are not used by the Parent(s) and/or Affiliates to exert
influence or control over the Corporation’s business or management in a manner
which could adversely affect the performance of classified contracts.
ARTICLE VII — Voting Discretion
7.01. Except as otherwise provided in this Agreement, the Proxy Holders shall
possess and shall be entitled to exercise in their sole and absolute discretion,
with respect to any and all of the Shares at any time covered by this Agreement,
the right to vote the same or to consent to any and every act of the Corporation
in the same manner and to the same extent as if they were the absolute owners of
such Shares in their own right. All decisions and actions by the Proxy Holders
pursuant to this Agreement shall be based on their independent judgment. All
decisions and actions by the Proxy Holders shall be free of any control or
influence from NNI in any manner whatsoever except as specifically permitted in
this Agreement. Any communication of any nature, and by any means, from NNI
deemed by the Proxy Holders to be an attempt to assert any influence or control
precluded by this Agreement shall be reported immediately by the Proxy Holders
to DSS.
7.02. In addition to the general authorities conferred by Section 7.01. above,
the Proxy Holders are specifically authorized in the exercise of their sole and
absolute discretion with respect to any and all of the Shares to vote for or
consent to:
     a. the election of directors of the Corporation;

8



--------------------------------------------------------------------------------



 



     b. any increase, reduction or reclassification of the capital stock of the
Corporation;
     c. any changes or amendments to the Articles of Incorporation or bylaws of
the Corporation7 other than those necessary pursuant to Section 7.04. below;
     d. the sale or disposition of the property, assets or business of the
Corporation other than that prohibited in Section 7.03. below;
     e. the pledging, mortgaging or encumbering of any assets of the
Corporation, except as described in Section 7.03. below, which NNI might
lawfully exercise; or
     f. any action with respect to the foregoing or any other matter affecting
the Corporation and not specifically described in Section 7.03. below which NNI
might lawfully exercise.
7.03. The Proxy Holders shall not be authorized to take any of the following
actions without the express written approval of NNI:
     a. the sale or disposal, in any manner, of capital assets or business of
the Corporation;
     b. the pledging, mortgaging or encumbering of the assets of the Corporation
for purposes other than obtaining working capital or funds for capital
improvements;
     c. any merger, consolidation, reorganization or dissolution of the
Corporation; or
     d. the filing or making of any petition under the federal bankruptcy laws
or any similar law or statute of any state or any foreign country.
7.04. The Proxy Holders agree that they shall, upon written request by NNI, take
such action or actions as are necessary to recommend, authorize or approve the
actions specified in Section 7.03. above. The Proxy Holders shall consult with
NNI concerning such action so that NNI may have sufficient information to ensure
that all such actions will be taken in accordance with applicable U.S. laws and
regulations. Any action by the Proxy Holders with respect to the matters
specified in Section 7.03. above which is taken without the approval of NNI
shall be void and shall have no effect.
ARTICLE VIII – Government Security Committee
8.01. There shall be established a permanent committee of the Corporation’s
Board of Directors, to be known as the Government Security Committee (“GSC”),
consisting of all Proxy Holders/Directors and those officers of the Corporation
who are also directors and
 

7   The bylaws and Articles of Incorporation of the Corporation shall be
reviewed by DSS at the time of the establishment of this Agreement and at least
annually thereafter.

9



--------------------------------------------------------------------------------



 



who hold personnel security clearances at the level of the Corporation’s
facility security clearance. The members of the GSC shall exercise their best
efforts to ensure that the Corporation maintains policies and procedures to
safeguard the classified information in the possession of the Corporation and to
ensure that the Corporation complies with this Agreement, the ITAR, the EAR, and
the National Industrial Security Program Operating Manual (“NISPOM”).
8.02. The members of the GSC shall exercise their best efforts to ensure the
implementation within the Corporation of all procedures, organizational matters
and other aspects pertaining to the security and safeguarding of classified and
controlled unclassified information called for by this Agreement, including the
exercise of appropriate oversight and monitoring of the Corporation’s operations
to ensure that the protective measures contained in this Agreement are
effectively maintained and implemented through its duration.
8.03. The GSC shall designate one of the Proxy Holder members to serve as
Chairman of the GSC.
8.04. The Chairman of the GSC shall designate a member of the GSC to be
Secretary of the GSC. The Secretary’s responsibility shall include ensuring that
all records, journals, and minutes of GSC meetings and other documents sent to
or received by the GSC are prepared and retained for review by DSS.
8.05. A Facility Security Officer (“FSO”) shall be appointed by the Corporation
and shall be the principal advisor to the GSC concerning the safeguarding of
classified information. The FSO’s responsibility includes the operational
oversight of the Corporation’s compliance with the requirements of the NISP.
8.06. The members of the GSC shall exercise their best efforts to ensure that
the Corporation develops and implements a Technology Control Plan (“TCP”), which
shall be subject to approval by DSS. The GSC shall have authority to establish
the policy for the Corporation’s TCP. The TCP shall prescribe measures to
prevent unauthorized disclosure or export of controlled unclassified information
consistent with applicable U.S. laws and regulations.
8.07. A Technology Control Officer (“TCO”) shall be appointed by the Corporation
and shall be the principal advisor to the GSC concerning the protection of
controlled unclassified information and other proprietary technology and data
subject to regulatory or contractual control by the U.S. Government. The TCO’s
responsibilities shall include the establishment and administration of all
intracompany procedures, including employee training programs, to prevent the
unauthorized disclosure or export of controlled unclassified information and to
ensure that the Corporation otherwise complies with the requirements of the ITAR
and EAR.
8.08. The GSC shall ensure that any administrative services provided by NNI or
any of the Affiliates to the Corporation do not circumvent the requirements of
this Agreement.

10



--------------------------------------------------------------------------------



 



The Corporation shall notify DSS and the GSC of the proposed administrative
services to be provided to the Corporation (including its subsidiaries and
affiliates) by NNI or any of the Affiliates. Upon DSS’ confirmation that the
identified administrative services are acceptable, DSS shall issue an interim
approval for those services. Thereafter, the GSC shall certify in writing that
it is effectively monitoring the administrative services being provided, and
that said administrative services do not allow NNI or any of the Affiliates to
control or influence the management or business of the Corporation in violation
of this Agreement. The initial GSC certification referenced in this
Section 8.08. shall be provided to DSS within forty-five (45) calendar days of
the execution of this Agreement, or in the case of an existing Proxy Agreement,
within forty-five (45) calendar days of the DSS interim approval referenced
above, and subsequent annual GSC certifications shall be included in the
Corporation’s annual report as provided in Section 9.02. below. NNI or any of
the Affiliates shall not provide any administrative services to the Corporation
that have not been reviewed and approved by DSS in accordance with this
Section 8.08.
8.09. Discussions of classified and controlled unclassified information by the
GSC shall be held in closed sessions and accurate minutes of such meetings shall
be kept and shall be made available only to such authorized individuals as are
so designated by the GSC.
8.10. Upon taking office, the GSC members, the FSO and the TCO shall be briefed
by a DSS representative on their responsibilities under the NISP and this
Agreement.
8.11. Each member of the GSC shall exercise his best efforts to ensure that all
provisions of this Agreement are carried out, that the Corporation’s directors,
officers, and employees comply with the provisions of this Agreement, and that
DSS is advised of any known violation of, or known attempt to violate, any
provision of this Agreement, appropriate contract provisions regarding security,
U.S. export control laws and regulations, and the NISPOM.
8.12. Each member of the GSC shall execute for delivery to DSS, upon accepting
his appointment and thereafter at each annual meeting of the Corporation with
DSS as established by this Agreement, a certificate acknowledging the protective
security measures taken by the Corporation to implement this Agreement, and
further acknowledging his agreement to be bound by, and acceptance of his
responsibilities under, this Agreement, and acknowledging that the U.S.
Government has placed its reliance on him as a U.S. citizen and as the holder of
a personnel security clearance to exercise his best efforts to ensure the
matters set forth herein.
ARTICLE IX — Annual Review and Certification
9.01. Representatives of DSS, the Proxy Holders, other members of the GSC, the
FSO, the Corporation’s President and NNI shall meet annually to review the
purpose and effectiveness of this Agreement and to establish a common
understanding of the operating requirements and how they will be implemented.
These meetings shall include a discussion of the following:
     a. whether this Agreement is working in a satisfactory manner;

11



--------------------------------------------------------------------------------



 



     b. compliance or acts of noncompliance with this Agreement, the NISPOM, or
other applicable laws and regulations;
     c. necessary guidance or assistance regarding problems or impediment
associated with the practical application or utility of this Agreement; and
     d. whether security controls, practices or procedures warrant adjustment.
9.02. The President of the Corporation and the Chairman of the GSC shall jointly
submit to DSS one year from the effective date of this Agreement and annually
thereafter an implementation and compliance report. Such reports shall include
the following information:
     a. a detailed description of the manner in which the Corporation is
carrying out its obligation under this Agreement;
     b. any changes to security procedures, implemented or proposed, and the
reasons for those changes;
     c. a detailed description of any acts of noncompliance, whether inadvertent
or intentional, with a discussion of what steps were taken to prevent such acts
from occurring in the future;
     d. any changes or impending changes to any of the Corporation’s management,
including the reasons for such changes;
     e. a statement, as appropriate, that a review of the records concerning all
visits and communications between representatives of the Corporation and the
Affiliates has been accomplished and the records are in order;
     f. a detailed chronological summary of all transfers of classified and/or
controlled unclassified information, if any, from the Corporation to the
Affiliates, complete with an explanation of the U.S. Government authorization
relied upon to effect such transfers. Copies of approved export licenses
covering the reporting period shall be appended to the report;
     g. a list of the Corporation’s (including its cleared divisions and cleared
subsidiaries) current classified contracts, and the percentage of income derived
from each such classified contract; and
     h. any other issues that could have a bearing on the effectiveness or
implementation of this Agreement.

12



--------------------------------------------------------------------------------



 



ARTICLE X — Duty to Report Violations of the Agreement
10.01. Except DoD, the Parties agree to report promptly to DSS all instances in
which the material terms and obligations of this Agreement may have been
violated.
CONTACTS AND VISITS
ARTICLE XI — Regulated Meetings, Visits and Communications
11.01. The Parties agree to abide by the following procedures regarding
meetings, visits, and communications between the Corporation (including its
subsidiaries and divisions) and the Affiliates.
     a. The Proxy Holders shall schedule a meeting once each year, or more
frequently if all Proxy Holders agree, with NNI. Representatives of the
Corporation may attend these meetings if requested by the Proxy Holders. The
Proxy Holders may convene a meeting with NNI at any time as long as the agenda
is limited to the matters described in Section 7.03. above. For any such
meetings to be attended by NNI, a written agenda shall be prepared and submitted
in advance to DSS for approval. The meeting shall not be consummated until the
Proxy Holders receive the approval of DSS. Classified and controlled
unclassified information shall not be disclosed to NNI except as specifically
authorized by applicable law or regulation. Suggestions or requests by NNI or
other Affiliate representatives present at these meetings shall not be binding
on the Proxy Holders or the Corporation. Minutes of meetings in which Parent or
other Affiliate representatives are in attendance shall be prepared and retained
by the GSC for review by DSS.
     b. All proposed visits to the Corporation and its subsidiaries by any
person who represents the Affiliates (including all of the directors, officers,
officers, representatives, and agents of each) and all proposed visits to the
Affiliates by any person who represents the Corporation or its subsidiaries
(including all directors, officers, employees, representatives, and agents of
each), as well as visits between such persons at other locations, must be
approved in advance by a Proxy Holder designated to act on such requests. All
requests for such approval shall be submitted in writing to the Corporation’s
FSO for routing to the designated Proxy Holder. Although strictly social
contacts at other locations between the Corporation’s personnel and any
individual representing the Affiliates are not prohibited, written reports of
such visits shall be submitted after the fact to the FSO for filing with, and
review by, the designated Proxy Holder.
     c. A written request for approval of a visit must be submitted to the FSO
not less than seven (7) calendar days prior to the date of the proposed visit.
If any unforeseen exigency precludes compliance with this requirement, such
request may be communicated via telephone or other electronic means to the FSO
and promptly confirmed in writing. The exact purpose and justification for the
visit shall be set forth in detail sufficient to make a reasonable and prudent
evaluation of the proposed visit. Each proposed visit shall be individually
justified and separate approval request shall be

13



--------------------------------------------------------------------------------



 



submitted for each. Representatives of DoD shall have the right to be present
and to monitor all visits described in Section 11.01.(b) above, no matter where
they occur.
     d. Upon receipt of a written request for approval of a visit, the FSO shall
promptly relay the information to the designated Proxy Holder, who, as soon as
possible after being so advised, shall indicate approval or disapproval of the
request telephonically or by other expeditious means to the visiting parties.
Such approval or disapproval shall be promptly confirmed in writing. The GSC
shall review periodically the records of any proposed and consummated visits
that have occurred since the last review to ensure proper adherence to approved
procedures and to verify that sufficient and proper justification was furnished.
11.02. Visits and other communications between the Corporation and its
subsidiaries and the Affiliates on such commercial matters as proposed
contracts, subcontracts, joint ventures, partnerships, and teaming arrangements
shall be approved in advance by a majority of the Proxy Holders.
11.03. Nothing in this Agreement shall be construed to prevent the Corporation
from supplying to NNI financial data relating to the financial condition and
financial operations of the Corporation. The Corporation shall also respond in
writing through the Proxy Holders to written questions that NNI may have
concerning information contained in such reports. The Proxy Holders and NNI
shall engage in discussions to determine the format of such reporting. The
format must be acceptable to DSS.
11.04. A chronological file of all documentation associated with meetings,
visitations and communications, together with appropriate approvals or
disapprovals and reports, required pursuant to this Article XI, shall be
maintained by the GSC for review by DSS.
ARTICLE XII – DoD Remedies
12.01. DoD reserves the right to impose any security safeguard not expressly
contained in this Agreement that it believes is necessary to ensure that
unauthorized access by the Affiliates to classified and controlled unclassified
information is effectively precluded.
12.02. Nothing contained in this Agreement shall limit or affect the authority
of the head of a U.S. Government agency8 to deny or revoke the Corporation’s
access to classified and controlled unclassified information under said Agency’s
jurisdiction if it is determined by said Agency that the national security so
requires.
12.03. The Parties hereby assent and agree that the U.S. Government has the
right, obligation and authority to require any or all of the following remedies
in the event of a material breach of this Agreement:
 

8   The term “agency” has the meaning provided at 5 United States Code 552(f).

14



--------------------------------------------------------------------------------



 



     a. the novation of the Corporation’s classified contracts to another
contractor, the costs of which shall be allocated in accordance with the terms
of such classified contracts and the Federal Acquisition Regulations included in
such classified contracts; and
     b. the termination of any classified contracts being performed by the
Corporation and the denial of new classified contracts for the Corporation; and
     c. the revocation of the Corporation’s facility security clearance; and
     d. the suspension or debarment of the Corporation from participation in all
Federal government contracts, in accordance with the provisions of the Federal
Acquisition Regulations.
12.04. Nothing in this Agreement limits the right of the U.S. Government to
pursue criminal sanctions against the Corporation, or NNI, or any Affiliates, or
any director, officer, employee, representative, or agent of any of these
companies, for violations of the criminal laws of the United States in
connection with their performance of any of the obligations imposed by this
Agreement, including but not limited to any violations of the False Statements
Act, 18 U.S.C. 287, or of federal criminal statutes pertaining to the
unauthorized disclosure of classified information.
ADMINISTRATION
ARTICLE XIII – Grant of Proxy, Restrictive Legend and Sale of Stock
13.01. NNI hereby appoints the Proxy Holders as its proxies, to have all rights,
powers and authority to exercise all voting rights with respect to the Shares,
subject to the terms and conditions set forth in this Agreement.
13.02. It is the essence of this Agreement that none of the rights, powers and
authority which this Agreement confers on the Proxy Holders may be terminated at
any time or in any manner other than as provided in this Agreement.
13.03. Concurrently with the execution and delivery of this Agreement, NNI shall
annotate all certificates representing the Shares with the legend set out below
to reflect that the Shares are subject to a proxy which is terminable only at
such time or times, and in such manners, as are provided in this Agreement:
The shares represented by this certificate are subject to a Proxy Agreement
dated July 29, 2005, under which the owner of these Shares has granted to the
Proxy Holders named therein, and to their successors, those voting rights with
respect to the Shares represented hereby that are set forth in said Agreement,
which rights are terminable only at such time or times, and in such manner as
are provided in said Agreement. The purpose of said Agreement is to meet the
requirements of the Department of Defense so that the facility security
clearances of the Corporation will be continued.

15



--------------------------------------------------------------------------------



 



13.04. All certificates representing the Shares shall be deposited with the
Proxy Holders in trust for NNI, and available for review by DSS and NNI.
Receipts for such certificates shall be provided to NNI.
13.05. If additional Shares are issued to NNI, it shall be a condition of such
issuance that NNI execute a supplemental Proxy Agreement, containing the same
terms and conditions set forth in this Agreement, appointing the Proxy Holders
as its proxies to exercise all voting rights with respect to such shares; and
the certificates for such shares shall be annotated in the same manner as
provided in Section 13.03. above.
13.06. Nothing in this Agreement shall restrict the right of NNI or any
successor owner of the Shares from selling, transferring, pledging or otherwise
encumbering, all or a portion thereof, subject to the terms and conditions of
this Agreement, as appropriate, and the aforementioned restrictive legend shall
not purport nor be construed to limit any owner’s ability to effect any such
sale, transfer or encumbrance. However, DSS shall be advised in writing of any
proposed sale of the Shares or assets of the Corporation prior to the execution
of any sales agreement. Conversely, the Proxy Holders shall not have the power
to sell or otherwise transfer or pledge or otherwise encumber the Shares.
ARTICLE XIV — Dividends
14.01. During the term of this Agreement, NNI, or its successor, shall be
entitled from time to time to receive from the Proxy Holders payments equal to
cash dividends, if any, collected by or for the account of the Proxy Holders
upon the Shares.
14.02. In the event the Proxy Holders receive any shares as a dividend upon the
Shares, the Proxy Holders shall accept such shares.
ARTICLE XV — Notices
15.01. All notices required or permitted to be given to the Parties shall be
given by mailing the same in a sealed, post-paid envelope, via registered or
certified mail, or sending the same by courier or facsimile, addressed to the
addresses shown below, or to such other addresses as the Parties may designate
from time to time pursuant to this Section 15.01.:

     
For the Corporation
  Nortel Government Solutions Inc.
 
  12730 Fairlakes Circle
 
  Fairfax, VA 22033
 
   
For the Parent Corporation:
  Nortel Networks Inc.
 
  4008 E. Chapel Hill — Nelson Highway
 
  Research Triangle Park, NC 27709

16



--------------------------------------------------------------------------------



 



     
For the Intermediate Parent:
  Nortel Networks Limited
 
  8200 Dixie Road, Suite 100
 
  Brampton, Ontario A6 L6T 5P6
 
  Canada
 
   
For the Ultimate Parent:
  Nortel Networks Corporation
 
  8200 Dixie Road, Suite 100
 
  Brampton, Ontario A6 L6T 5P6
 
  Canada
 
   
For DSS:
  Defense Security Service
 
  Deputy Director for Industrial Security
 
  1340 Braddock Place
 
  Alexandria, VA 22314

ARTICLE XVI — Inconsistencies with Other Documents
16.01. In the event that any resolution, regulation or bylaw of any of the
Parties is found to be inconsistent with any provisions hereof, the terms of
this Agreement shall control.
ARTICLE XVII — Governing Law; Construction
17.01. This Agreement shall be construed so as to comply with all applicable
U.S. laws, regulations, and Executive Orders except that, to the extent not
inconsistent with the rights of the United States hereunder, the laws of the
State of Delaware shall apply to questions concerning the rights, powers, and
duties of the Corporation, NNI, NNL and NNC under, or by virtue of, this
Agreement.
17.02. In all instances consistent with the context, nouns and pronouns of any
gender shall be construed to include the other gender.
TERMINATION
ARTICLE XVIII — Termination, Amendment and Interpretation of Agreement
18.01. Unless terminated earlier pursuant to Section 18.02. below, this
Agreement shall expire ten (10) years from the date of its execution by DoD
without any action being required of any of the Parties. However, if NNI and
Corporation together request that DSS continue this Agreement past its
expiration, DSS may extend the term of this Agreement while a new agreement is
being negotiated. Any request to extend the term of this Agreement pursuant to
this Section 18.01. shall be submitted to DSS no later than ninety (90) days
prior to the expiration date of this Agreement.
18.02. This Agreement may only be terminated by DSS as follows:
     a. in the event of a sale of the business or all of the Shares to a company
or person not under FOCI; or

17



--------------------------------------------------------------------------------



 



     b. when the existence of this Agreement is no longer necessary to maintain
a facility security clearance for the Corporation; or
     c. when continuation of a facility security clearance for the Corporation
is no longer necessary; or
     d. when there has been a breach of this Agreement that requires it to be
terminated, or when DoD otherwise determines that termination is in the national
interest; or
     e. when NNI and the Corporation for any reason and at any time petition DSS
to terminate this Agreement; however, DSS has the right to receive full
disclosure of the reason or reasons therefor, and has the right to determine, in
its sole discretion, whether such petition should be granted.
18.03. If DoD determines that this Agreement should be terminated for any
reason, DSS shall provide Corporation and NNI with thirty (30) days’ written
advance notice of its intent and the reasons therefor.
18.04. DoD may only refuse to terminate this Agreement when its continuation is
necessary in the interest of U.S. national security.
18.05. This Agreement may be amended by an agreement in writing executed by the
Parties.
18.06. The Proxy Holders are authorized to consult with NNI concerning any
proposed amendments to, or termination of, this Agreement. Documentation
concerning such consultations shall be prepared and retained by the Proxy
Holders for review by DSS.
18.07. The Parties agree that any question concerning the interpretation of this
Agreement, or whether a proposed activity is permitted hereunder, shall be
referred to DSS, and that DoD shall serve as final arbiter/interpreter of such
matters.
ARTICLE XIX — Actions Upon Termination of Agreement
19.01. Upon termination of this Agreement in any manner provided herein, the
restrictive legend affixed to the certificates representing the Shares will be
removed.
19.02. DSS shall furnish the Corporation and NNI with written notice of the
termination of this Agreement.
19.03. Upon termination of this Agreement, all further obligations or duties of
the Proxy Holders under this Agreement shall cease.

18



--------------------------------------------------------------------------------



 



ARTICLE XX — Place of Filing
20.01. Upon execution, and until the termination, of this Agreement, one
original counterpart shall be filed at the principal office of the Corporation,
located in Fairfax, Virginia.

19



--------------------------------------------------------------------------------



 



EXECUTION
This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of such counterparts shall together constitute
but one and the same instrument. The Parties are entitled to retain an executed
counterpart of this Agreement.
IN WITNESS WHEREOF, the Parties have duly executed this Agreement which shall
not become effective until duly executed by DoD.

                 
/s/   Stephen Szeremeta 7/14/05
      By   /s/   Charles R. Saffell 7/14/05    
 
                Signature of Witness/Date       Signature and Date
 
                                      Charles Saffell, Chief Executive Officer  
      For Nortel Government Solutions Inc.
 
               
/s/   Lisa B. Purvis 07-19-05
      By   /s/   Mary Cross 07/19/05    
 
                Signature of Witness/Date       Signature and Date
 
                                      Mary Cross, President         For Nortel
Networks Inc.    
 
               
/s/   Stephen Szeremeta 7/14/05
      By        
 
                Signature of Witness/Date       Signature and Date
 
                        /s/   William Owens                       William Owens,
Vice Chairman and Chief Executive Officer         For Nortel Networks Limited
 
               
/s/   Joanne Krauel 07/18/05
                              Signature of Witness/Date       Signature and Date
 
                        /s/   Gordon Davies                       Gordon Davies
        Asst General Counsel-Securities and Corporate Secretary         For
Nortel Networks Limited

20



--------------------------------------------------------------------------------



 



                 
/s/   Stephen Szeremeta 7/14/05
      By        
 
                Signature of Witness/Date       Signature and Date
 
                        /s/    William Owens                       William
Owens, Vice Chairman and Chief Executive Officer         For Nortel Networks
Corporation
 
               
/s/    Joanne Krauel 07/18/05
      By        
 
                Signature of Witness/Date       Signature and Date
 
                        /s/    Gordon Davies                       Gordon Davies
        Asst General Counsel-Securities and Corporate Secretary         For
Nortel Networks Corporation
 
                /s/    Stephen Szeremeta 7/14/05       /s/    James Frey        
      Signature of Witness/Date       James Frey, Proxy Holder
 
                /s/    Stephen Szeremeta 7/14/05       /s/    Thomas McInerney  
            Signature of Witness/Date       Thomas McInerney, Proxy Holder
 
                /s/    Stephen Szeremeta 7/14/05       /s/    Gregory S. Newbold
              Signature of Witness/Date       Gregory Newbold, Proxy Holder
 
                        /s/    Mary H. Griggs               Signature of
Witness/Date       Mary H. Griggs         Deputy Director for Industrial
Security         Defense Security Service         For the Department of Defense

     
 
  Effective Date 7/29/05
 
  (Date of DSS signature)

21